                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

ARNOLD BROWN,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )          No. 3:18-CV-205-TRM-DCP
                                                 )
NORFOLK SOUTHERN RAILWAY                         )
COMPANY,                                         )
                                                 )
              Defendant.                         )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Motion to Amend his Final Witness List to Identify

Corey Veal as Defendant’s Rule 30(b)(6) Corporate Designee [Doc. 100]. For grounds, Plaintiff

states that he included a Rule 30(b)(6) witness in his initial disclosures and in his Final Witness

List. Later, Plaintiff deposed Corey Veal, who Defendant designated as its Rule 30(b)(6) witness.

Plaintiff seeks to supplement his Final Witness List to identify Corey Veal. Defendant filed a

Response [Doc. 102], stating that it does not oppose the Motion.

       Accordingly, the Court finds Plaintiff has established good cause for his request, and the

Motion to Amend his Final Witness List to Identify Corey Veal as Defendant’s Rule 30(b)(6)

Corporate Designee [Doc. 100] is GRANTED. Plaintiff SHALL file his supplemental Final

Witness List on or before March 16, 2020.

       IT IS SO ORDERED.

                                                     ENTER:

                                                     _________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge
